Title: From Thomas Jefferson to Mary Jefferson, 13 June 1790
From: Jefferson, Thomas
To: Jefferson, Mary



My Dear Maria
New York June 13. 1790.

I have recieved your letter of May 23. which was in answer to mine of May 2. but I wrote you also on the 23d. of May, so that you still owe me an answer to that, which I hope is now on the road. In matters of correspondence as well as of money you must never be in debt. I am much pleased with the account you give me of your occupations, and the making the pudding is as good an article of them as any. When I come to Virginia I shall insist on eating a pudding of your own making, as well as on trying other specimens of your skill. You must make the most of your time while you are with so good an aunt who can learn you every thing.  We had not peas nor strawberries here till the 8th. day of this month. On the same day I heard the first Whip-poor-will whistle. Swallows and martins appeared here on the 21st. of April. When did they appear with you? And when had you peas, strawberries, and whip-poor-wills in Virginia? Take notice hereafter whether the whip-poor-wills always come with the strawberries and peas. Send me a copy of the maxims I gave you, also a list of the books I promised you. I have had a long touch of my periodical head-ach, but a very moderate one. It has not quite left me yet. Adieu, my dear, love your uncle, aunt and cousins, and me more than all. Your’s affectionately,

Th: Jefferson

